Citation Nr: 0311262	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-01 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA death 
benefits because her deceased spouse, who died in June 1994, 
lacked status as a veteran. 

The Board previously issued a decision, in July 2001, which 
denied the appellant's appeal based upon her failure to 
perfect the appeal in a timely manner.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims.  By an order dated in August 2002, the Court vacated 
the Board's decision and remanded the matter for procedural 
reasons articulated in a Joint Motion for Remand filed by the 
parties to the litigation, specifically, for the issuance of 
a Statement of the Case (SOC) to the appellant.

An attorney previously represented the appellant, but that 
representation was expressly limited to the litigation 
involving the issue as to timeliness of the appeal to the 
Board.  Now that the timeliness issue has been resolved in 
the appellant's favor, the appellant is being represented 
with regard to the issue of entitlement to death benefits by 
the above named veterans service organization.

Pursuant to the joint motion and the Court's order, the Board 
remanded the matter to the RO in January 2003.  The RO issued 
an SOC to the appellant and her representative in February 
2003, and the appellant responded by filing a VA Form 9 in 
March 2003.  The RO provided a Supplemental Statement of the 
Case (SSOC) in March 2003, and the appellant advised the RO 
by letter later that month that she desired to have her case 
returned to the Board.  The appellant's representative filed 
a VA Form 646 in May 2003, indicating that there was nothing 
further to add to the case.


FINDING OF FACT

The United States Army Reserve Personnel Command (ARPERSCOM) 
(formerly the United States Army Reserve Personnel Center 
(ARPERCEN)) has certified that the decedent in this case had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's deceased spouse, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 
3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board notes that in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) the Court held that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents that provide VCAA notice).  However, in 
cases such as this the evidence that is needed to 
substantiate the appellant's claim is very narrow (i.e. 
service department verification and/or service department 
issued documentation of service).  There is no other evidence 
that the appellant could possibly submit that would warrant a 
favorable decision, and she has been notified of such by the 
letter from the RO in September 1997 which denied her claim, 
the Hearing Officer's Decision issued to her in October 1998, 
and the SOC and SSOC issued by the RO in February and March 
2003, respectively.

Additionally, the Board notes that the Hearing Officer's 
Decision also advised the appellant that, for purposes of 
establishing service, VA is bound by service department 
findings.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Therefore, it would appear that the provisions of VCAA do not 
apply herein.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (citing Sabonis, supra) (since the law and not the 
evidence was dispositive of the [appellant's] claim, the VCAA 
was not applicable to the appeal).  

Alternatively, we have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO would be 
necessary in order to assure compliance with VA's 
longstanding duty to assist claimants, or the VCAA, if 
applicable.  As will be discussed below, the RO has attempted 
to obtain verification of service from ARPERSCOM on three 
separate occasions and using the two different spellings 
provided by the appellant.  

It thus appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Facts and Analysis

The appellant contends that her deceased spouse served in the 
Philippine Army when it was called into service by the United 
States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).  
Similarly, whenever there is no surviving spouse of a 
deceased veteran, benefits may be payable to the veteran's 
children whose death was service connected, pursuant to 38 
U.S.C.A. § 1313, and non-service-connected death pension is 
payable to the children of a veteran of certain wartime 
service, under 38 U.S.C.A. § 1542.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002).  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2002)

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted in support of 
her claim a copy of an Affidavit for Philippine Army 
Personnel, which indicated service from September 1941 to 
November 1942.  She also submitted a copy of identification 
tags and the affidavit of [redacted], who indicated that 
he was assigned with the decedent to G Company, 91st Infantry 
Division, at Camp Downes, Ormoc City, Leyte.  

However, in documents dated in March 1976, September 1997, 
and September 1998, ARPERSCOM certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
service of the United States Armed Forces.  

The Board recognizes that the Affidavit for Philippine Army 
Personnel submitted by the appellant during her personal 
hearing before the local Hearing Officer indicated a 
different spelling of the decedent's name.  Accordingly, the 
RO submitted requests to ARPERSCOM dated in January and July 
1998 for verification of service.  However, as indicated 
above, in September 1998, ARPERSCOM specifically noted that 
the evidence submitted was "insufficient to warrant a change 
in prior certification 9/03/97."  

The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Furthermore, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where requisite 
veteran status is at issue, the relevant question is whether 
the claimant has qualifying service under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Where service department certification is required, 
see 38 C.F.R. § 3.203(c), the service department's decision 
on such matters is conclusive and binding upon VA.  Thus, if 
the United States service department refuses to verify the 
decedent's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria, 
supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994). 

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification have been received by the RO since 
December 1997.  We note, as discussed above, that the RO did 
seek service department certification under two different 
spellings of the decedent's name.  See Sarmiento, supra.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, as the surviving spouse of the 
decedent, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1).


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA benefits is not demonstrated, and the appeal is 
denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

